DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/08/21 has been entered.

Summary of Amendments
Claims 1, 12, 13, 16, 17 and 20 have been amended.
Claims 2-11, 14, 15, 18 and 19 have been previously presented.
Claim 21 has been added.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1, 12, 13 and 20, though Abeloe (US 2009/0303507) teaches a 3D model selection unit (0033 lines 21-26) configured to select at least one object (0037 lines 1-13), Abeloe fails to teach an encoding unit configured to encode only the 3D model data of the at least one object that satisfies the predetermined condition; and a transmitter configured to transmit, to a reproduction apparatus, only the encoded 3D model data of the at least one object that satisfies the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 10/08/21, with respect to claims 1-21 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Said Broome/Primary Examiner, Art Unit 2699